Title: Abigail Adams to John Quincy Adams, 12 September 1790
From: Adams, Abigail
To: Adams, John Quincy


my dear son
N york Sepbr 12. 1790
I received by your Brother on fryday last your kind Letter; he did not get here, oweing to contrary winds untill the tenth. he appears to think of the Law, but I fear it is rather from necessity than inclination, and because he finds that his Father is fond of having him study it, and that he does not See any opening in any other buisness. I shall be better able to judge when your Father returns from Philadelphia, upon what terms he can be received there. my advice to Charles is to remain here tho tis probable mr Lawrence will be a great deal absent for he is rechosen a member of Congress. Newyork being [se]nsible when they have good & able Men, are not so swallowd up with the Idea of Rotation as Massachusetts. That I am very anxious for your sister, and Family is most certain. I do not see any present prospect which bids fair for their support. an increasing Family is sufficient to make a Man look about him and if the same degree of prudence had been persued three years ago that is practised now, I believe a Gentleman would not have been so long unemployd as he has been. the Revenue Laws are too faithfully adhered to, and too punctually obey’d for the office of Marshall to be in any degree profitable in this State. the President has said, that it his intention to give him an appointment of more consideration, as soon as the publick Service will admit of it, but had col smith persued the advise of your Father whilst in England & since his return, he need not have lookt to any Government for employ. as he had been regularly enterd into an office and studied some time before he left the Country, your Fathers advise to him, was to enter himself at the Temple, & to attend the courts at Westmister reading Law at home, then upon his return to be sworn into court and practise in this state, which he might have done to great advantage when he first returnd from England. but what Signifies looking back—let us look forward, and with regard to yourself I do not doubt you will do very well only have patience, and I will prophesy for you, that you will be able by the close of one year to pay your own Board, and if you do that tis as much as you ought to expect, and if you do not why dont worry your face into wrinkles about it. We will help you all we can, and when you are better off than those who assist you, you shall help them again if they want it, so make yourself easy and keep free from entangelments of all kinds. Thomas says you are in Love. so far as it will serve to make you attentive to your person, for you are a little inclined to be neglegent, so far it may be of service to you, besides it may keep your Head from rambling after other objects, but it if it makes you anxious & uneasy, and when you are reading, Slides in between your subject and you then you have Cause to be allarmed, so take heed—
as to your Horse I believe you had better write to your Father yourself. I think if you can get two or 3 load of Hay from your uncle Adams, it will be as well for you to keep him in Town upon the terms you mentiond, but you will be safer to have your directions from your Father. he told me sometime ago to write to you to sell him, but as I did not suppose at the time, that the order was the result of mature deliberation, I ventured to omit it, but you had better ask his advise whether you shall sell him, or keep him as you proposed in Town as we are not like to come to Braintree to use any of the Hay this year, I suppose your uncle must have more than he will want to spend there.
Sunday Noon
Your Father is just returned and has taken Bush Hill, the seat of mr Hamilton, so that matter is decided. I presume we must remove next month write to me as often as you can and let me hear from time of your success & prospects. I am my dear son affectionatly / Yours
A Adams
PS your sister asks if you have forgotten her she wrote you long ago by charles storer. her son she calls Thomas Hollis—

